DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 04/05/2021. Claims 1-20 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,970,167. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of .S. Patent No. 10,970,167, as follows:
Present application
US10,970,167
1. A method, comprising: retrieving a first word comprising a plurality of data bits and a plurality of original parity bits that correspond to the first word; receiving a request to update respective data bits of a first subset of the plurality of data bits; providing a second word comprising updated data bits that form a second subset of the plurality of data bits and a plurality of updated parity bits that correspond to the second word; reading the first word from a memory array; retrieving a plurality of corrected data bits from the plurality of data bits of the first word; removing corrected data bits of the first subset from the plurality of corrected data bits; and inserting the updated data bits into the second subset to provide a plurality of intermediate data bits. 2. The method of claim 1, wherein the plurality of data bits form N-1 groups and the plurality of original parity bits form a first group different from the N-1 groups, and N is a positive integer greater than 2, and wherein the first group and the second subset have a same group index. 3. The method of claim 2, wherein a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word. 4. The method of claim 3, further comprising: using respective tags of the first group and the N-1 groups to differentiate the first group from the N-1 groups. 5. The method of claim 4, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N-1 groups or the plurality of original parity bits of the first group. 6. The method of claim 5, further comprising: prior to retrieving the plurality of corrected data bits, removing the tag attached to the plurality of parity bits of the first group and rearranging the first group and N-1 groups. 7. The method of claim 1, further comprising: based on the plurality of intermediate data bits, providing the updated parity bits; and inserting the updated parity bits into the first subset so as to provide the second word. 8. The method of claim 1, further comprising: writing a part of the second word that includes the second group and the second subset to the memory array. 9. A method, comprising: reading a first word from a memory array, wherein the first word comprises a plurality of data bits that form N-1 groups and a plurality of original parity bits, corresponding to the first word; receiving a partial-write request to update the data bits of a first one of the N-1 groups; providing a second word comprising updated data bits that form a second one of the N-1 groups and a plurality of updated parity bits, corresponding to the second word, that form a second group by corresponding group indexes of the second one of the N-1 groups and the second group to a group index of the first group of parity bits and a group index of the first one of the N-1 groups, respectively; and writing a part of the second word to the memory array. 10. The method of claim 9, further comprising: identifying the respective group indexes of the first group and the first one of the N-1 groups; retrieving a plurality of checked data bits that are corrected, if needed, from the plurality of data bits of the first word; removing checked data bits of the first one of the N-1 groups from the plurality of checked data bits; and inserting the updated data bits into the second one of the N-1 groups to provide a plurality of intermediate data bits, wherein a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word. 11. The method of claim 10, further comprising: reading respective tags of the first group and the N-1 groups to identify at least the respective group indexes of the first group and the first one of the N-1 groups. 12. The method of claim 11, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N-1 groups or the plurality of original parity bits of the first group. 13. The method of claim 12, further comprising: prior to retrieving the plurality of checked data bits, removing the tag attached to the plurality of original parity bits of the first group and rearranging the first group and N-1 groups. 14. The method of claim 10, further comprising: based on the plurality of intermediate data bits, providing the updated parity bits; and inserting the updated parity bits into the first one of the N-1 groups so as to provide the second word. 15. A memory device, comprising: a plurality of memory cells that are configured to present a first word, wherein the first word comprises a plurality of data bits that form N-1 groups and a plurality of original parity bits, corresponding to the first word, that form a first group attached to the N-1 groups, wherein N is a positive integer greater than 2; and a control logic circuit, coupled to the plurality of memory cells, and configured to: in response to a request to update the data bits of a first one of the N-1 groups, provide a second word comprising updated data bits that form a second one of the N-1 groups and a plurality of updated parity bits, corresponding to the second word, that form a second group; update part of the first word using the second word; identify respective group indexes of the first group and the first one of the N-1 groups; retrieve a plurality of checked data bits that are corrected, if needed, from the plurality of data bits of the first word; remove checked data bits of the first one of the N-1 groups from the plurality of checked data bits; and insert the updated data bits into the second one of the N-1 groups to provide a plurality of intermediate data bits. 16. The memory device of claim 15, wherein the respective group indexes of the plurality of original parity bits and the second one of the N-1 groups are the same. 17. The memory device of claim 15, wherein a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word 18. The memory device of claim 15, wherein the control logic circuit is further configured to: based on the plurality of intermediate data bits, provide the updated parity bits; and insert the updated parity bits into the first one of the N-1 groups so as to provide the second word. 19. The memory device of claim 18, wherein the control logic circuit is further configured to: write a part of the second word that includes the second group and the second one of the N-1 groups to the memory array. 20. The memory device of claim 15, wherein the control logic circuit is further configured to:: read respective tags of the first group and the N-1 groups to identify at least the respective group indexes of the first group and the first one of the N-1 groups, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N-1 groups or the plurality of original parity bits of the first group; and prior to retrieving the plurality of checked data bits, remove the tag attached to the plurality of original parity bits of the first group and rearranging the first group and N-1 groups.
1. A method, comprising: retrieving a first word comprising a plurality of data bits and a plurality of original parity bits that correspond to the first word, wherein the plurality of data bits form N−1 groups and the plurality of original parity bits form a first group different from the N−1 groups, and N is a positive integer greater than 2; receiving a request to update respective data bits of a first one of the N−1 groups; providing a second word comprising updated data bits that form a second one of the N−1 groups and a plurality of updated parity bits that correspond to the second word, wherein the plurality of updated parity bits form a second group that has a same group index as the first one of the N−1 groups; reading the first word from a memory array; identifying respective group indexes of the first group and the first one of the N−1 groups; retrieving a plurality of corrected data bits from the plurality of data bits of the first word; removing corrected data bits of the first one of the N−1 groups from the plurality of corrected data bits; and inserting the updated data bits into the second one of the N−1 groups to provide a plurality of intermediate data bits.
2. The method of claim 1, wherein the first group and the second one of the N−1 groups have a same group index.
3. The method of claim 1, wherein a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word.
4. The method of claim 3, further comprising: using respective tags of the first group and the N−1 groups to differentiate the first group from the N−1 groups.
5. The method of claim 4, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N−1 groups or the plurality of original parity bits of the first group.
6. The method of claim 5, further comprising: prior to retrieving the plurality of corrected data bits, removing the tag attached to the plurality of parity bits of the first group and rearranging the first group and N−1 groups.
7. The method of claim 1, further comprising: based on the plurality of intermediate data bits, providing the updated parity bits; and inserting the updated parity bits into the first one of the N−1 groups so as to provide the second word.
8. The method of claim 1, further comprising: writing a part of the second word that includes the second group and the second one of the N−1 groups to the memory array.
9. A method, comprising: reading a first word from a memory array, wherein the first word comprises a plurality of data bits that form N−1 groups and a plurality of original parity bits, corresponding to the first word, that form a first group attached to the N−1 groups, and wherein the first group of original parity bits and the N−1 groups of data bits are each associated with a group index and N is a positive integer greater than 2; receiving a partial-write request to update the data bits of a first one of the N−1 groups; providing a second word comprising updated data bits that form a second one of the N−1 groups and a plurality of updated parity bits, corresponding to the second word, that form a second group by corresponding group indexes of the second one of the N−1 groups and the second group to the group index of the first group of parity bits and the group index of the first one of the N−1 groups, respectively; writing a part of the second word to the memory array; identifying the respective group indexes of the first group and the first one of the N−1 groups; retrieving a plurality of checked data bits that are corrected, if needed, from the plurality of data bits of the first word; removing checked data bits of the first one of the N−1 groups from the plurality of checked data bits; and inserting the updated data bits into the second one of the N−1 groups to provide a plurality of intermediate data bits.
10. The method of claim 9, wherein a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word.
11. The method of claim 9, further comprising: reading respective tags of the first group and the N−1 groups to identify at least the respective group indexes of the first group and the first one of the N−1 groups.
12. The method of claim 11, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N−1 groups or the plurality of original parity bits of the first group.
13. The method of claim 12, further comprising: prior to retrieving the plurality of checked data bits, removing the tag attached to the plurality of original parity bits of the first group and rearranging the first group and N−1 groups.
14. The method of claim 9, further comprising: based on the plurality of intermediate data bits, providing the updated parity bits; and inserting the updated parity bits into the first one of the N−1 groups so as to provide the second word.
15. A memory device, comprising: a plurality of memory cells that are configured to present a first word, wherein the first word comprises a plurality of data bits that form N−1 groups and a plurality of original parity bits, corresponding to the first word, that form a first group attached to the N−1 groups, and wherein the plurality of original parity bits and the N−1 groups of data bits are each associated with a group index and N is a positive integer greater than 2; and a control logic circuit, coupled to the plurality of memory cells, and configured to: in response to a request to update the data bits of a first one of the N−1 groups, provide a second word comprising updated data bits that form a second one of the N−1 groups and a plurality of updated parity bits, corresponding to the second word, that form a second group, wherein the respective group indexes of the first one of the N−1 groups and the second group of updated parity bits are the same; update part of the first word using the second word; identify the respective group indexes of the first group and the first one of the N−1 groups; retrieve a plurality of checked data bits that are corrected, if needed, from the plurality of data bits of the first word; remove checked data bits of the first one of the N−1 groups from the plurality of checked data bits; and insert the updated data bits into the second one of the N−1 groups to provide a plurality of intermediate data bits.
16. The memory device of claim 15, wherein the respective group indexes of the plurality of original parity bits and the second one of the N−1 groups are the same.
17. The memory device of claim 15, wherein a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word.
18. The memory device of claim 15, wherein the control logic circuit is further configured to: based on the plurality of intermediate data bits, provide the updated parity bits; and insert the updated parity bits into the first one of the N−1 groups so as to provide the second word.
19. The memory device of claim 18, wherein the control logic circuit is further configured to: write a part of the second word that includes the second group and the second one of the N−1 groups to the memory array.
20. The memory device of claim 15, wherein the control logic circuit is further configured to: read respective tags of the first group and the N−1 groups to identify at least the respective group indexes of the first group and the first one of the N−1 groups, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N−1 groups or the plurality of original parity bits of the first group; and prior to retrieving the plurality of checked data bits, remove the tag attached to the plurality of original parity bits of the first group and rearranging the first group and N−1 groups.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,599,517. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of .S. Patent No. 10,599,517, as follows:
Present application
US10,599,517
1. A method, comprising: retrieving a first word comprising a plurality of data bits and a plurality of original parity bits that correspond to the first word; receiving a request to update respective data bits of a first subset of the plurality of data bits; providing a second word comprising updated data bits that form a second subset of the plurality of data bits and a plurality of updated parity bits that correspond to the second word; reading the first word from a memory array; retrieving a plurality of corrected data bits from the plurality of data bits of the first word; removing corrected data bits of the first subset from the plurality of corrected data bits; and inserting the updated data bits into the second subset to provide a plurality of intermediate data bits. 2. The method of claim 1, wherein the plurality of data bits form N-1 groups and the plurality of original parity bits form a first group different from the N-1 groups, and N is a positive integer greater than 2, and wherein the first group and the second subset have a same group index. 3. The method of claim 2, wherein a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word. 4. The method of claim 3, further comprising: using respective tags of the first group and the N-1 groups to differentiate the first group from the N-1 groups. 5. The method of claim 4, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N-1 groups or the plurality of original parity bits of the first group. 6. The method of claim 5, further comprising: prior to retrieving the plurality of corrected data bits, removing the tag attached to the plurality of parity bits of the first group and rearranging the first group and N-1 groups. 7. The method of claim 1, further comprising: based on the plurality of intermediate data bits, providing the updated parity bits; and inserting the updated parity bits into the first subset so as to provide the second word. 8. The method of claim 1, further comprising: writing a part of the second word that includes the second group and the second subset to the memory array. 9. A method, comprising: reading a first word from a memory array, wherein the first word comprises a plurality of data bits that form N-1 groups and a plurality of original parity bits, corresponding to the first word; receiving a partial-write request to update the data bits of a first one of the N-1 groups; providing a second word comprising updated data bits that form a second one of the N-1 groups and a plurality of updated parity bits, corresponding to the second word, that form a second group by corresponding group indexes of the second one of the N-1 groups and the second group to a group index of the first group of parity bits and a group index of the first one of the N-1 groups, respectively; and writing a part of the second word to the memory array. 10. The method of claim 9, further comprising: identifying the respective group indexes of the first group and the first one of the N-1 groups; retrieving a plurality of checked data bits that are corrected, if needed, from the plurality of data bits of the first word; removing checked data bits of the first one of the N-1 groups from the plurality of checked data bits; and inserting the updated data bits into the second one of the N-1 groups to provide a plurality of intermediate data bits, wherein a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word. 11. The method of claim 10, further comprising: reading respective tags of the first group and the N-1 groups to identify at least the respective group indexes of the first group and the first one of the N-1 groups. 12. The method of claim 11, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N-1 groups or the plurality of original parity bits of the first group. 13. The method of claim 12, further comprising: prior to retrieving the plurality of checked data bits, removing the tag attached to the plurality of original parity bits of the first group and rearranging the first group and N-1 groups. 14. The method of claim 10, further comprising: based on the plurality of intermediate data bits, providing the updated parity bits; and inserting the updated parity bits into the first one of the N-1 groups so as to provide the second word. 15. A memory device, comprising: a plurality of memory cells that are configured to present a first word, wherein the first word comprises a plurality of data bits that form N-1 groups and a plurality of original parity bits, corresponding to the first word, that form a first group attached to the N-1 groups, wherein N is a positive integer greater than 2; and a control logic circuit, coupled to the plurality of memory cells, and configured to: in response to a request to update the data bits of a first one of the N-1 groups, provide a second word comprising updated data bits that form a second one of the N-1 groups and a plurality of updated parity bits, corresponding to the second word, that form a second group; update part of the first word using the second word; identify respective group indexes of the first group and the first one of the N-1 groups; retrieve a plurality of checked data bits that are corrected, if needed, from the plurality of data bits of the first word; remove checked data bits of the first one of the N-1 groups from the plurality of checked data bits; and insert the updated data bits into the second one of the N-1 groups to provide a plurality of intermediate data bits. 16. The memory device of claim 15, wherein the respective group indexes of the plurality of original parity bits and the second one of the N-1 groups are the same. 17. The memory device of claim 15, wherein a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word 18. The memory device of claim 15, wherein the control logic circuit is further configured to: based on the plurality of intermediate data bits, provide the updated parity bits; and insert the updated parity bits into the first one of the N-1 groups so as to provide the second word. 19. The memory device of claim 18, wherein the control logic circuit is further configured to: write a part of the second word that includes the second group and the second one of the N-1 groups to the memory array. 20. The memory device of claim 15, wherein the control logic circuit is further configured to:: read respective tags of the first group and the N-1 groups to identify at least the respective group indexes of the first group and the first one of the N-1 groups, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N-1 groups or the plurality of original parity bits of the first group; and prior to retrieving the plurality of checked data bits, remove the tag attached to the plurality of original parity bits of the first group and rearranging the first group and N-1 groups.
1. A method, comprising: retrieving a first word comprising a plurality of data bits and a plurality of original parity bits that correspond to the first word, wherein the plurality of data bits form N−1 groups and the plurality of original parity bits form a first group different from the N−1 groups, and N is a positive integer greater than 2; receiving a request to update respective data bits of a first one of the N−1 groups; and providing a second word comprising updated data bits that form a second one of the N−1 groups and a plurality of updated parity bits that correspond to the second word, wherein the plurality of updated parity bits form a second group that has a same group index as the first one of the N−1 groups such that a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word.
2. The method of claim 1, wherein the first group and the second one of the N−1 groups have a same group index.
3. The method of claim 1, further comprising: reading the first word from a memory array; identifying respective group indexes of the first group and the first one of the N−1 groups; and retrieving a plurality of corrected data bits from the plurality of data bits of the first word.
4. The method of claim 3, further comprising: using respective tags of the first group and the N−1 groups to differentiate the first group from the N−1 groups.
5. The method of claim 4, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N−1 groups or the plurality of original parity bits of the first group.
6. The method of claim 5, further comprising: prior to retrieving the plurality of corrected data bits, removing the tag attached to the plurality of parity bits of the first group and rearranging the first group and N−1 groups.
7. The method of claim 3, further comprising: removing corrected data bits of the first one of the N−1 groups from the plurality of corrected data bits; and inserting the updated data bits into the second one of the N−1 groups to provide a plurality of intermediate data bits.
8. The method of claim 7, further comprising: based on the plurality of intermediate data bits, providing the updated parity bits; and inserting the updated parity bits into the first one of the N−1 groups so as to provide the second word.
9. The method of claim 3, further comprising: writing a part of the second word that includes the second group and the second one of the N−1 groups to the memory array.
10. A method, comprising: reading a first word from a memory array, wherein the first word comprises a plurality of data bits that form N−1 groups and a plurality of original parity bits, corresponding to the first word, that form a first group attached to the N−1 groups, and wherein the first group of original parity bits and the N−1 groups of data bits are each associated with a group index and N is a positive integer greater than 2; receiving a partial-write request to update the data bits of a first one of the N−1 groups; providing a second word comprising updated data bits that form a second one of the N−1 groups and a plurality of updated parity bits, corresponding to the second word, that form a second group by corresponding group indexes of the second one of the N−1 groups and the second group to the group index of the first group of parity bits and the group index of the first one of the N−1 groups, respectively, such that a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word; and writing a part of the second word to the memory array.
11. The method of claim 10, further comprising: identifying the respective group indexes of the first group and the first one of the N−1 groups; and retrieving a plurality of checked data bits that are corrected, if needed, from the plurality of data bits of the first word.
12. The method of claim 11, further comprising: reading respective tags of the first group and the N−1 groups to identify at least the respective group indexes of the first group and the first one of the N−1 groups.
13. The method of claim 12, wherein the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N−1 groups or the plurality of original parity bits of the first group.
14. The method of claim 13, further comprising: prior to retrieving the plurality of checked data bits, removing the tag attached to the plurality of original parity bits of the first group and rearranging the first group and N−1 groups.
15. The method of claim 11, further comprising: removing checked data bits of the first one of the N−1 groups from the plurality of checked data bits; and inserting the updated data bits into the second one of the N−1 groups to provide a plurality of intermediate data bits.
16. The method of claim 15, further comprising: based on the plurality of intermediate data bits, providing the updated parity bits; and inserting the updated parity bits into the first one of the N−1 groups so as to provide the second word.
17. A memory device, comprising: a plurality of memory cells that are configured to present a first word, wherein the first word comprises a plurality of data bits that form N−1 groups and a plurality of original parity bits, corresponding to the first word, that form a first group attached to the N−1 groups, and wherein the plurality of original parity bits and the N−1 groups of data bits are each associated with a group index and N is a positive integer greater than 2; and a control logic circuit, coupled to the plurality of memory cells, and configured to: in response to a request to update the data bits of a first one of the N−1 groups, provide a second word comprising updated data bits that form a second one of the N−1 groups and a plurality of updated parity bits, corresponding to the second word, that form a second group, wherein the respective group indexes of the first one of the N−1 groups and the second group of updated parity bits are the same such that a respective location of the plurality of updated parity bits within the second word is different from a respective location of the plurality of original parity bits within the first word; and update part of the first word using the second word.
18. The memory device of claim 17, wherein the respective group indexes of the plurality of original parity bits and the second one of the N−1 groups are the same.
19. The memory device of claim 17, wherein the control logic circuit is further configured to: identify the respective group indexes of the first group and the first one of the N−1 groups; retrieve a plurality of checked data bits that are corrected, if needed, from the plurality of data bits of the first word; remove checked data bits of the first one of the N−1 groups from the plurality of checked data bits; and insert the updated data bits into the second one of the N−1 groups to provide a plurality of intermediate data bits.
20. The memory device of claim 19, wherein the control logic circuit is further configured to: based on the plurality of intermediate data bits, provide the updated parity bits; and insert the updated parity bits into the first one of the N−1 groups so as to provide the second word.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kittner (US2016/0162359 A1).
Claim 9: Kittner teaches a method, comprising: reading a first word from a memory array (e.g. item 204, fig. 2), comprising a plurality of data bits and a plurality of parity bits (e.g. item 208) that correspond to the first word; updating respective data bits of a first one of the N-1 groups by providing a second word comprising updated data bits (e.g. item 216) and a plurality of updated parity bits (e.g. item 212) that correspond to the second word.
Kittner fails to teach that the plurality of data bits form N-1 groups and the plurality of parity bits form a first group different from the N-1 groups, and N is a positive integer greater than 2, that the update is performed according to an update request and wherein the plurality of updated parity bits form a second group that has a same group index as the first one of the N-1 groups.
As per grouping the data bits and the parity bits, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any data manipulation technique of arrange the information or data and parity bits taught in the teaching of Kittner, since data manipulation would have been within the general knowledge of an artisan in the art. As per the updating request, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to perform the update automatically and through a user request, since such a medication would not have changed the inventive concept of the teaching of Kittner and would have been within the general knowledge of an artisan in the art.
As per assigning an indicator or index to the parity codes or bits, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use indicator to identify the information taught in the teaching of Kittner and to use the same or different indicator to identify new information, since using indicator to identify data or information would have been within the general knowledge of an artisan in the art, as taught by Kittner (e.g. [0037]).
Kittner fails to teach receiving a partial-write request to update the data bits of a first one of the N-1 groups; providing a second word comprising updated data bits that form a second one of the N-1 groups and a plurality of updated parity bits, corresponding to the second word, that form a second group by corresponding group indexes of the second one of the N-1 groups and the second group to the group index of the first group of parity bits and the group index of the first one of the N-1 groups, respectively; and writing a part of the second word to the memory array. However, such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by AAPA (e.g. [0004]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known data updating technique in the teaching of Kittner, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. It has been held that where a claimed improvement on a device or apparatus is no more than "the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 10: Kittner teaches the method of claim 9, but fails to teach identifying the respective group indexes of the first group and the first one of the N-1 groups; and retrieving a plurality of checked data bits that are corrected, if needed, from the plurality of data bits of the first word. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use indicator to identify the information taught in the teaching of Kittner and to use the same or different indicator to identify new information, since using indicator to identify data or information would have been within the general knowledge of an artisan in the art.

Claim 11: Kittner teaches the method of claim 10, but fails to teach reading respective tags of the first group and the N-1 groups to identify at least the respective group indexes of the first group and the first one of the N-1 groups. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use indicator to identify the information taught in the teaching of Kittner and to use the same or different indicator to identify new information, since using indicator to identify data or information would have been within the general knowledge of an artisan in the art.
Claim 12: Kittner teaches the method of claim 11, but fails to teach that the tags each has a plurality of bits attached to either the respective plurality of data bits of each of the N-1 groups or the plurality of parity bits of the first group. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use indicator to identify the information taught in the teaching of Kittner and to use the same or different indicator to identify new information, since using indicator to identify data or information would have been within the general knowledge of an artisan in the art.
Claim 13: Kittner teaches the method of claim 12, further comprising: prior to retrieving the plurality of checked data bits, removing the tag attached to the plurality of parity bits of the first group and rearranging the first group and N-1 groups. However, adding or removing indicator would have been within the general knowledge of an artisan in the art, before the effective filing date of the claimed invention, since such a modification does not constitute an inventive concept and would not have changed the inventive concept taught by Kittner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        5/27/2022